Citation Nr: 1501023	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-44 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the prior denial of a claim of entitlement to service connection for psychiatric disability should be reconsidered, and if so, whether the claim should be granted.  

2.  Whether the prior denial of a claim of entitlement to service connection for hypertension should be reconsidered, or alternatively whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, and if reconsideration or reopening is in order, whether the claim should be granted.  

3.  Entitlement to service connection for asthma, to include as due to exposure to herbicides (Agent Orange).  

4.  Entitlement to service connection for Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in St. Petersburg, Florida, in April 2014.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal for service connection for Agent Orange is dismissed and reconsideration of the claim for service connection for psychiatric disability is granted herein.  The other matters on appeal are addressed in the REMAND that follows the ORDER below. 


FINDINGS OF FACT

1.  At the April 2014 Board hearing, the Veteran stated that she desired to withdraw her appeal for service connection for Agent Orange.

2.  A prior denial of service connection for psychiatric disability was continued in an unappealed rating decision issued in August 2003.  

3.  Relevant service department records that existed at the time of the August 2003 decision were added to the record after the August 2003 rating decision was issued.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement service connection for Agent Orange have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The requirements for reconsidering a claim of entitlement to service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  

At the April 2014 Travel Board hearing, the Veteran stated that she desired to withdraw her appeal for entitlement to service connection for Agent Orange.  This appeal is accordingly withdrawn.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for Agent Orange, and this appeal must be dismissed.

II.  Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105.

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1) .

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2) .

Factual Background and Analysis

The Veteran originally filed her claim of entitlement to service connection for a psychiatric disorder, which she then characterized as nervous tension, in September 1973.  The RO in an August 1974 decision denied that claim including based on absence of supporting evidence, with efforts to obtain service records unsuccessful up to that time.  

In an August 2003 rating decision, the denial of service connection for psychiatric disability was continued.  The Veteran did not appeal that decision.  

Service personnel records were added to the record in February 2014.  These records are pertinent to the Veteran's claim for service connection for a psychiatric disorder, because they support her self-reported history of events in service which she asserts led to her currently diagnosed bipolar disorder.  


ORDER

The appeal for entitlement to service connection for Agent Orange is dismissed.

The Board having determined that relevant service department records have been received, reconsideration of the prior denial of service connection for psychiatric disability is granted.

	

REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided. 

Initially, the Veteran stated at her hearing before the undersigned that she was receiving Social Security Administration (SSA) disability benefits.  As disability records from SSA are potentially relevant to the matters on appeal, the originating agency should obtain and associate them with the record.  

Additionally, in her April 2014 testimony the Veteran indicated that she had received psychiatric inpatient care at the Dwight David Eisenhower Army Medical Center at Fort Gordon, Georgia, under her then-married name (the last A.K.A. name listed on the title page of this decision), and that she received that care based on her then-husband's active duty status.  The RO in January 2002 had requested uniform service hospital records from 1974 forward at Fort Gordon, Georgia.  However, a January 2002 reply from that medical center informing that they had no history of the patient may have been incorrect, because the name of the Veteran as listed on that letter from the medical center is incorrect.  Thus, a new request for those records is warranted.  This should include a search for any records filed under the Veteran's name at the time or under the name of her husband at the time, because he was the primary care recipient on the military health care account.  

The record contains documentary evidence of the asserted abusive relationship by the Veteran's commanding officer while the Veteran was in service in 1972, including personnel records identifying that officer, copies of notes and letters purportedly from that commanding officer to the Veteran of a personal or intimate nature, receipts for female clothing items charged to a credit card of that commanding officer and signed by either the commanding officer or the Veteran, and photographs of the commanding officer.  These pieces of evidence support the Veteran's narrative, as consistently related in written statements and testimony, of a controlling, manipulative, intimate, and abusive relationship perpetrated by the Veteran's commanding officer on the Veteran when she was on her first service administrative assignment.  Based on the supporting documentary evidence and the consistency of her statements, the Board finds her assertions concerning this coerced in-service relationship to be credible.  

The Veteran has asserted, in effect, that this coerced relationship caused her to develop mental health difficulties in service, and ultimately caused or contributed to her current bipolar disorder.  The Board finds ample evidence of record to warrant a VA psychiatric examination to address whether a psychiatric disorder is causally linked to service.  No such examination has been conducted up to the present time.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any unobtained records from the Atlanta VA Medical Center (VAMC) as well as the VAMCs in Augusta, Georgia, and St. Petersburg, Florida.  

2.  The RO or the AMC should again seek all records of inpatient or outpatient care, including both physical and mental health care, from the Dwight David Eisenhower Army Medical Center at Fort Gordon, Georgia, for the decade following the Veteran's service separation in August 1973.  This should be sought under each of the four names for the Veteran listed on the title page of this decision, and should also be sought under the name of the Veteran's spouse at the time (whose last name is the final A.K.A. name listed on the title page of this decision, and who was then on active duty and thus the primary military care recipient).

3.  Request the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the record.

4.  Then, the Veteran should be scheduled for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present at any time during the pendency of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated tests and studies are to be performed.

The RO or AMC should specifically ask the examiner to review the Veteran's April 2014 hearing testimony, and other statements and evidence addressing a coerced relationship in service in which her commanding officer took advantage of his position over her over an extended interval in 1972.  The examiner should be advised that Veteran's account of this in-service coerced relationship is found to be credible and supported by independent documentary evidence.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's service.  

The examiner should specifically address whether there is a 50 percent or greater probability that the coerced relationship with her commanding officer in 1972 or actions of that commanding officer over that interval caused or substantially contributed to the onset or development of any psychiatric disorder.  

The rationale for all opinions expressed must also be provided.
 
5.  Undertake any other indicated development, to include affording the Veteran appropriate VA examinations if warranted.
 
6.  Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


